Citation Nr: 1111842	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for the residuals of dental trauma for the purpose of obtaining VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Appellant served as a member of the National Guard from January 1979 to May 1999.  He has no certified period of active duty.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss, and an April 2009 rating decision of the RO that denied service connection for dental trauma of tooth numbered 15.  


FINDINGS OF FACT

1.  Audiometric testing in November 1978 showed evidence of bilateral hearing loss.  

2.  The Appellant was exposed to acoustic trauma during his periods of inactive duty training (INACDUTRA).  

3.  Audiometric testing shows that the Appellant's bilateral hearing loss increased in severity during the years in which he participated in National Guard service.  

4.  The pre-existing hearing loss increased in severity beyond the natural progress of the disease as a result of acoustic trauma sustained during National Guard service.  

5.  The Veteran sustained dental trauma of tooth number 15 in the line of duty while participating on INACDUTRA in July 1992.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was aggravated by service.  38 U.S.C.A. §§ 101(21), (24), 1110, 1131 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6(a),(d), 3.102, 3.303, 3.306 (2010).  

2.  Resolving reasonable doubt in the Veteran's favor, residuals of dental trauma of tooth numbered 15 were incurred in service.  38 U.S.C.A. §§ 101(21), (24), 1110, 1131 1153 (West 2002); 38 C.F.R. §§ 3.6(a), (d), 3.303, 3.306, 3.381 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  January 2008 and March 2009 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA audiology examination in June 2009.  The examination is adequate for rating purposes, as the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered an opinion regarding whether it was possible to determine whether the Veteran's hearing loss was related to acoustic trauma sustained while on INACDUTRA.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(b).

Service Connection for Bilateral Hearing Loss

The Appellant claims service connection for bilateral hearing loss that he asserts is the result of acoustic trauma that he sustained as a heavy equipment operator while on INACDUTRA.  The Board accepts his statements that he was exposed to acoustic trauma.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

Review of the STRs shows that the Appellant was afforded several audiometric evaluations in connection with his National Guard service.  The pure tone thresholds demonstrated on examination in November 1978 were as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Right 

10
10
5
5
30
20

Left

5
5
5
50
45
40


On audiometric testing in April 1984, pure tone thresholds were as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Right

0
0
0
20
25
15

Left

5
5
5
30
50
45


On audiometric testing in February 1988, pure tone thresholds were as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Right

5
0
0
35
Error
25
-5
Left

5
0
10
Error 
65
50
15


On audiometric testing in September 1992, pure tone thresholds were as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Right 
5
5
0
0
40
45
10
0
Left
10
10
5
20
65
70
40
5

On audiometric testing in January 1997, pure tone thresholds were as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Right

5
0
10
45
50
15

Left

10
0
20
75
45
50


The February 1978 audiometric testing was conducted in connection with the Appellant's entry into National Guard service.  As seen, elevated hearing thresholds were demonstrated at 4000 hertz in the right ear and at 3000, 4000, and 6000 hertz in the left ear.  The audiometric testing in succeeding years clearly shows a worsening of the hearing loss in both ears as manifested by increased pure tone thresholds.  

In a February 2009 statement, a private physician indicated that he had reviewed the Appellant's prior audiometric testing and conducted additional testing.  He rendered a diagnosis of high frequency nerve type deafness.  He related that the Appellant had been exposed to significant levels of loud noise while in the military and had given a history of ill fitting hearing protection that was available at that time.  He opined that the high frequency hearing loss was caused by noise exposure during the years in the military.  

An examination was conducted by VA in June 2009.  At that time, a history of noise exposure in the military as an M1 tank crewman included exposure to small and large caliber weapons.  The Veteran also had exposure to noise while working for a cable television company, truck driver, and as a lineman with a railroad.  He also reported recreational noise exposure using power tools, lawn tools and riding a motorcycle.  

In June 2009, examination showed pure tone thresholds to be as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Right

15
10
20
55
55


Left

10
15
40
65
65



Speech recognition scores were 96 percent correct in each ear.  The diagnosis was moderately severe hearing loss at 3000 and 4000 hertz in the right ear and mild sloping to moderately severe hearing loss from 2000 hertz to 4000 hertz in the left ear.  The examiner stated that the Appellant entered military service in 1978 with a hearing loss in the left ear and that near the time of separation, the Appellant had mild to moderate hearing loss for the right ear and mild to severe hearing loss for the left ear.  The examiner noted that in addition to National Guard noise exposure there was also noise exposure from civilian occupations and recreational noise.  She stated that it was difficult to separate hearing loss due to military work from loss from civilian occupational and recreational noise.  Therefore, determining whether the hearing loss was due to military noise exposure could not be resolved without resorting to speculation.  

As stated, there was an increase in the level of the Appellant's hearing loss during the time he was serving in the National Guard.  As the VA audiologist stated that she could not render an opinion regarding any connection between the hearing loss and service, there has only been one opinion rendered regarding this issue.  That opinion is that there was a causal relationship.  Under these circumstances, the preponderance of the evidence supports the claim and service connection for bilateral hearing loss by aggravation is granted.  

Service Connection for Dental Trauma

The Appellant is also seeking service connection for dental trauma of tooth numbered 15.  In his correspondence, he has stated that he is seeking service 

connection for the purpose of obtaining VA outpatient dental treatment.  As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma.  38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  This is a separate determination that must be made by the RO, over and above any determination made for compensation purposes.  

The STRs include a July 1982 statement of medical examination and duty status.  This shows that while on INACDUTRA, the Appellant lost his footing in the vehicle that he was commanding and injured his tooth and jaw.  Tooth numbered 15 was broken and a temporary cap was placed.  It was determined that the injury was incurred in the lone of duty.  

In an October 2009 memorandum, the Chief of the VA Medical Center (VAMC) dental service, a VA dentist, stated that the Appellant would be eligible for treatment of the damaged tooth if the incident had occurred while the Appellant was on active duty.  He did not, however, consider the Veteran's period of INACDTRA to be a period active duty.  

The record shows that the Appellant sustained an injury of tooth numbered 15 while on INACDUTRA.  Notwithstanding the assumption of the VA dentist to the contrary, when an injury occurs during this type of service, that period is considered 

to be a period of active duty.  38 C.F.R. § 3.6 (a).  This is a legal determination and not the province of VA medical care providers.  Service connection for dental trauma of teeth numbered 15 for treatment purposes is warranted, and the appeal is granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for dental trauma of tooth numbered 15 for the purpose of VA outpatient treatment is granted.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


